Exhibit 32.2 CERTIFICATION OF PRINCIPAL ACCOUNTING OFFICER PURSUANT TO 18 U.S.C.SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Annual Report of Bazi International,Inc.(the “Company”) on Form10-K for the fiscal year ended December31, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Dan Kerker, Principal Accounting Officer of the Company, certify, pursuant to 18 U.S.C.Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Dan Kerker Dan Kerker Chief Financial Officer and Principal Accounting Officer April 5, 2013
